Title: To George Washington from George Blagdin, 18 October 1798
From: Blagdin, George
To: Washington, George



Sir
Commissrs Office [Washington] Octr 18th 1798

The Commissioners handed me your letter of the 17th this morning, in which you propose providing Glass—Painting & Ironmongery yourself—and allow for the residue 10,500 d. which sum I think too little. having revis’d the Estimate with the greatest care—The lowest terms that I cou’d possably engauge on is 11,000 dollors, for which sum I will undertake to do the work in a compleate & workmanlike manner. I am Sir Your Obedt humbe Servt

Geo. Blagdin

